Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,483,129 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Terminal Disclaimer
The Examiner has reached out to Mr. Wakeley on Tuesday July 12th, 2022 and requested a terminal disclaimer with respect to application’s parent reissue designated with a serial number 16/175,438. The Patent Owner agreed to filed the terminal disclaimer which has been received on July 15th, 2022. Accordingly the application is in a proper condition for allowance.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1, 14, 20, 21, 27 and 30, the prior art of record does not anticipate nor render obvious a method, device and a system performing following steps: determining a synchronization parameter of the synchronization signal, the synchronization parameter comprising an integer part and a fractional part, the integer part representing a positive integer multiple of an [active-stylus] electronic device clock period and the fractional part representing a fractional portion of the [active-stylus] electronic device clock period and wirelessly transmitting information for reception by the touch controller, wherein the information comprises a series of data portions, a successive data portion in the series being separated from a preceding data portion by a time interval, wherein the time interval is based at least in part on the [active-stylus] electronic device clock period, the integer part of the synchronization parameter, and an updated fractional error value, wherein the updated fractional error value equals a current fractional error value plus the fractional part of the synchronization parameter. 
With respect to claims 2-13, 15-19, 22-26, 28-29, those claims are allowed by the virtue of their dependency on claims 1, 14, 21 and 27 respectively. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F, 5:30 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  
All correspondence relating to this reissue proceeding should be directed:
By EFS-Web: Registered Users may submit correspondence via EFS-Web, at 
                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street
                 Alexandria, VA 22314

EFS-Web offers the benefit of quick submission to the particular area of the Office that needs to act on the correspondence.  Also, EFS-Web submissions are “soft-scanned” (i.e., electronically uploaded) directly into the official file for the Reissue proceeding, which offers parties the opportunity to review the content of their submission after the "soft scanning" process is complete.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA M LIE/
Primary Examiner, Art Unit 3992


Conferees: 
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992